CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entered 10/05/18 12236230

Fi|l in this information to identify your case:

 

United States Bankruptcy Court for the:

EASTERN D|STRECT OF NEW ‘(ORK

 

Case number (irknown) Chapter 11

 

|Il Cheok ifthis an
amended filing

 

 

Officia| Form 201
Vo|untary Petition for Non-|ndividuals Fi|ing for Bankruptcy one

 

|f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).

For more information, a separate document, instructions for Bankruptcy Forms for Non-lndr'w'dua!s, is available.

1. Debtor's name East End Bus Service LLC

 

 

2. A|| other names debtor
used in the last 8 years

include any assumed
names, trade names and
doing business as names

 

3. Debtor's federal
Emp|oyor identification 83~0760795 \
7 Number (E|N)

 

4. Debtor's address Principa| place of business Nlailing address, if different from principal place of
business

3601 Horseb|ock Road
Medford, NY 11763

 

 

Number, Street, City, State & Z|P Code P.O. Box, Number, Street, City, State & Z|P Code
Suffolk _ Location of principal assets, if different from principal
County _ place of business

 

Number, Street, City, State & Z|P Cocle

 

5. Debtor's website (URL)

6- TVPQ °f debtor l corporation (inoluoling Lirni:ool Liability company (LLC) and Limitod Liaoility Ponnersnip (LLP)}
i:l Partnership (e><c|uding LLP)
ij Other. Speoify:

 

Officia| Form 201 Vo|untary Petition for Non-lndividuals Filing for Bankruptcy page 1

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12236230

Debtor East End Bus Service LLC

Case number {ifknown}

 

Name

1. Describe debtor's business

A. Check one.'

i:ii'_`i[:ii:ii:|i:i

- None of the above

B. Check all that apply

 

Health Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C. § 101(515))
Rai|road (as defined in 11 U.S.C. § 101(44))

Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodlty Broker (as defined in 11 U.S.C. § 101(6))
Clearing Bank (as defined in 11 U.S.C. § 781(3))

i'_'i Tax-exempt entity (as described in 26 U.S.C. §501)
i:i investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
i:i investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NA|CS (North American industry C|assiflcation System) 4-d igit code that best describes debtor.
See http:h‘wvvw.uscourts.govtfour~digit~national-association-naics-codes.

 

 

4854
8. Under which chapter of the Check one.'
Bankruptcy Code is the
debtor filing? m Cha'°ter 7
i:| Chapter9

l Chapter 11. Check ali that appiy:

 

 

l:i Debtor's aggregate noncontingent liquidated debts (excludlng debts owed to insiders or affiliates)
are less than $2,566,050 (amount subject to adjustment on 4101/19 and every 3 years after that).
l:i The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). if the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
statement and federal income tax return or if all of these documents do not exist, follow the
procedure in 11 U.S.C. § 1116(1)(B).
L__i A plan is being filed with this petition.
i:i Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).
l:l The debtor is required to file periodic reports (for examp|e, 10K and 100) with the Securities and
Exchange Commission according to § 13 or 15(d) ofthe Securities Exchange Act of 1934. File the
attachment to Voiuntaiy Petition for Non-indivictuats Fr'ir'ng for Bankruptcy under Chapter 1 1
(Official Form 201A) with this form.
i:i The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
l:| Qhapter 12
9. Were prior bankruptcy l No_
cases filed by or against
the debtor within the last 8 l:l Yes.
years?
if more than 2 cases, attach a _ _
Separate |;St_ District When iv m Case number
District __m_ When Case number
10. Are any bankruptcy cases l'_`| NO
pending or being filed by a
business partner or an - Yes.
affiliate of the debtor?
List ali cases. if more than 1, _
attach a separate list Deb'fOF 399 Atta(fbfi\ent Re|ationshlp
District When Case number, if known

 

 

Officia| Form 201

Vo|untary Petition for Non-lndivlduals Fi|ing for Bankruptcy page 2

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12236230

Debfor East End Bus Service LLC

Case number (ifknown)

 

Narna

11. Why ls the case filed in Check ali that appty.'
this district?

 

l Debtor has had its domicilel principal place of business, or principal assets in this district for 180 days immediately
preceding the date of this petition or for a longer part of such 180 days than in any other district.

l:l A bankruptcy case concerning debtor's affiliats, general partner, or partnership is pending in this district

 

12. Does the debtor own or - NO
have possession of any

real property or personal L-_l Yes_ Answer below for each property that needs immediate attention Attach additional sheets if neededl

property that needs
immediate attention?

Why does the property need lmmediate attention? (Check all that apply.)

l:i lt poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safetyl
What is the hazard?

 

l:l lt needs to be physically secured or protected from the weatherl

L.__| lt includes perishable goods or assets that could quickly deteriorate or lose value without attention (for sxamp|e,
iivestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

i:l Other

 

Where is the property?

 

Number, Street, Clty. State & Z|P Code
is the property insured?
l:l No

l:| Yes, insurance agency

 

Contact name

 

Phone

 

 

- Statistica| and administrative information

 

13. Debtor's estimation of . Check one.'
available funds

l Funds will be available for distribution to unsecured creditorsl

|:| After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

 

14- ES'¢"!‘afed number °f l 1-49 L'.l 1,000-5.000 l:i 25,001-50,000
°'ed't°'$ g 50_99 |Zl 5001-10,000 lIi 50,001-100,000
g 1@0_199 |Ii 10,001-25,000 ill ivioro thanioo,ooo
E| 200-999
15- EStimated Assets l $n _ 350,000 iii si,ooo,ooi - $io million iii $500,000,001 - s1 biiiion

i:l $50,001 - $100.000
m $100,001 - $500,000
l:l $500,001 - $1 million

16. Estimated liabilities |:| $0 .. $50'000
lIl $50,001-$100,000
l $100,001 -ssoo,ooo

l:l $500,001 - $l million

l:l $10,000,001 - $50 million
ill $50,000,001 - $100 miiiion
l:| $100,000.001 - $500 million

l:i $1,000,001 - $10 million

l:l $10,000,001 - $50 million
l:l $50,000,00'| ~ $100 million
l:l $100,000,001 - $500 million

l:l $1,000,000.001 - $10 billion
l__.l $‘iU,OOU,OOU,OGl - $50 billion
l:l lViore than $50 billion

l:l $500,000,001 - $'l billion

l:l $‘l,OOO,DO0,00'l - 310 billion
l:l $10,000,000,001 - $50 billion
l:l lV|ore than $50 billion

 

Oificial Forrn 201

Vo|untary Petition for Non-individuals Filing for Bankruptcy

page 3

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12236:30

Deb`tor East End Bus SeNice |_|_C Case number (i'fknown)

 

 

Nan'ie

- Request for Relief, Deciaration, and Signatures

 

WARN|NG -- Bankruptcy fraud is a serious crime. lii|aklng a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or bcth. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
of authorized The debtor requests relief in accordance with the chapter of title 11. United States Code, specified in this petition.
representative of debtor
l have been authorized to tile this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is trued and correct

l declare under penalty of perjury that the foregoing is true and correctl

Execut on 5%¥ ¥§[$@l §
tD i' YYY

X . WW; John Mensch
3

 

 

 

 

 

igriat eof authorized representative of debtor Printed name _ " ` _ _
Tir£ Niember
18. Signature of attorney X lsi Maf § Pel'§iam§l'f j _ Date j
Sigriature of attorney for debtor iVllVl l DD t YYYY

lliiarc A. Pergament

 

Frinted name

F?i"bel'g, Gross & Pergament L|___i_§‘j

 

 

Firrn name

400 Garden City Piaza
Suite 403
Garden City, NY 11530

 

Nurnber. Street, City, State & Z|P Code

Contact phone (516) 877-2424 Email address

 

NY
Bar number and State

 

Ofncial Form 201 Vo|untary Petition for Non-Individua|s Fiiing for Bankruptcy page 4

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12236:30

Debtor East End Bus Serv|ce LLC Case number{irimown)

 

Name

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

EASTERN D|STR|CT OF NEW YORK

 

 

Case number rifknowni Chapter 11

 

l:| Check if this an
amended filing

 

FORN| 201. VOLUNTARY PET|T|ON

 

Pending Bankruptcy Cases Attachment

 

 

 

 

 

 

 

Debtor East End Bus I_ines, |nc_ Relatioiiship fo you

District E,D,N_Y_ When 9;13!13 Case number, if known 818-76176..845
DSbiOF Nlontauk Student Transport LLC ' Relaii°n$hip fO you

District E_D_N_Y_ 1 When 9]13[18 Case number, if known 81 8-76177-845
Debtor illiontauk Transit LLC Relationship to you

District When Case number, if known

Deblf>i Nlontauk Transit Service i_LC ‘ RBiHiiOnShiP fO YOU

District E,D,N,Y_ When 911 311 8 Case number, if known 818-76179..845

 

Officlal Form 201 Vo|untary Petition for dion-individuals Flling for Bankruptcy

page 5

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12236:30

United States Bankruptcy Court
Eastern District of New York

In re East Encl Bus Service LLC Case No.

 

Debtor(s) Chapter 1 1

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (iist of
creditors) is true and correct to the best of their knowledge

    

%J///i-»_--___

ensch/Nlem ber

Dote: /()/~5//(§ .
;Z;nnr/Titie

Date: _/d'[_S'/[ ( lsi Marc A. Pergament

Signature of Attorney

Marc A. Pergament

Weinberg, Gross & Pergament LLP
400 Garden City Plaza

Suite 403

Garden City, NY 11530

r51s) 817-2424 Fax: (516) 877-2460

 

USBC-44 Rcv. 9/] 1098

Sottware Copyrigi-ii (c) 1996-2018 Best Case, LLC 7 www.bastcase`com Eesl Case Bankruptcy

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12236:30

David Fogel, Esq.
1225 Franklin.Avenue, Suite 522
Garden City, NY 11530

Franklin Funding Group LLC
3611 14th Avenue #423
Brooklyn, NY 11218

In Advance Capital LLC
428 Central Avenue, Suite B
Cedarhurst, NY 11516

Isreal Weinstein, Esq.
P.O. Box 670988
Flushingr NY 11357

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12236:30

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

---- -- X
In Rc: Chapter ll
East End Bus Service LLC, Case No.
Debtor. CORPORATE RESOLUTION
X

 

/

The undersigned the Managing Member of East End Bus Service LLC, a corporation
existing under the laws ofthe State of New York does hereby certify that a duly called meeting of the
directors of East End Bus Service LLC, the following resolutions were adopted, and have not been
modified or roscinded, and are still in full force and effect

"Resolved, that in the judgment of the shareholders and directors, it is desirable and
in the best interest of the oorporation, that John Mensch, Managing Mcmbcr of the Corporation, be
empowered to cause a petition under Chaptcr l 1 ofthe Bankruptcy Code to be filed by the corporation
upon Such date, and in the event, in his discretion, such action should be necessary for the protection
of the corporation and preservation of its assets Without further notice to the directors of East End
Bus Service LLC, and it is further

Resolvcd, John Mensch be and hereby is, authorized to execute and file all petitions,
Schedules, lists and other papers and to take any and all action Which he may deem necessary and
proper in connection With Such proceedings under Chapter 11, and in that connection, to retain and
employ Weinbcrg, Gross & Pergament LLP and to retain and employ all other professionals which
they may deem necessary or proper With a view towards a Successful conclusion of such a

reorganization case."

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entered 10/05/18 12236230

lN WITNESS WHEREOF, l have hereunto set my hand and seal this 5th day of

October, 2018. 7

/ d'/-\

Joh/Wl\/kt\sch, Managing Member

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12236230

Fill in this information to identify the case:

Debtor name East End Bus Service LLC

United States Bankruptcy Court for the'l EASTERN DlSTRlC-T OF NEW YORK

 

Case number (ifknown)

 

[1 Check if this is an
amended filing

 

 

Officia| Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Ee as complete and accurate as posslb|e.

12i'15

1. Do any creditors have claims secured by debtor’s property?
|:l No. Check this box and submit page 1 of this form to the court with debtors other schedules Debtor has nothing else to report on this form.
l Yes Fill in ali of the information below

List Creditors Who Have Secured Ci_aims _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-2. i.ist-' m alphabetical order all creditors who have secured claims. if a creditor has more than one secured .' jCOmm-n A`_ ` . -Co'umn B
. claim list the creditor separately for each ciaim. ` ' Amo.unt of claim -- - ` "t¢'a[ue of collateral
`- . . - f` - ` - _ that supports this
7 - Do not-de'du_ctthe value c!aim- ` -
- ' ' __ '- -o'f collatera|. -
Franklin Funding Group
2'1 |_|__C Descrlbe debtor's property that is subject to a lien $367,480.00 $0-00
Credilor's Name
3611 14th Avenue #423
Brook|yn, NY 11218
Creditor's mailing address DeSCi'le the lien
ls the creditor an Inslder or related party?
- No
Creditor's small addressl if known m yes
is anyone else liable on this clalm?
Date debt was incurred l No
l:l Yes. Fill out Scheduie H: Codebtors (Ofdcial Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
l NO l:l Contingenl
l:l ‘i'es. Specify each creditor, m U“|iqulda'ied
including lhis creditor and its relative I:l Disputed
priority.
2.2 ln Advance Capita| LLC Describe debtor's property that is subject to a lien $246,585.27 $0.00
Credliors Name
428 Centrai Avenue, Suite
B .
C__eolarhurst, NY 11516
Creditor' s mailing address Describe the lien
ls the creditor an insider or related party?
l No
Cred|tor's small address it known I:l Yeg
ls anyone else liable on this cla|m?
Date debt was incurred l No
l:l Yes. Fill out Scheciuie H: Codei)tors (thoia| Form 206H)
Last 4 digits of account number
k5b multiple creditors have anlb h As of the petition filing date, the claim ls:
interest ln the same property? Check ali that apply
Ofi"lcia| Form 206D Schedu|e D: Creditors Who Have Ciaims Secured by Property page 1 of 2

Software Copyright (c) 1996-2016 Best Case, LLC - www.beslcase.com

Besi Case Bankruptcy

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entel’ed 10/05/18 12236:30

 

 

D€ber East End Bus Service LLC CHSB number (ifknow)
Name
l No |:| contingent
l:l Yes. Specify each creditor, n Un"qu|dated
including this creditor and its relative l:l Disputed
priority.

 

 

3. Totalofthedotlar'amounts'from.Part1,'Column.A,l_nc_ludi`ng_the amounts-fromth'eAddition'al:Page,lfany.: . _ _$514,065.27

List others to se unused for a best Aireaay used in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be tisted are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.

if no others need to notified for the debts listed in Part 1_, do_ not fill out or submit this page. if additional pages are needed, copy this page.

Name and address _ _ _ Cin which li_n`é i_n Fart'l did you La.s`t _4 digits of
‘ -" " - ' -enterthe related creditor? acee'unt_number for
' ' ' . this entity ..'

 

lJavid Foge|,- Esq.
1225 Franklin Avenue, Suite 522 L|ne L
Garclen City, NY 11530

isrea| Weinstein, Esq.
P.O. Box 670988 Line 2.1
Flushing, NY11357

Officia| Form 206D Additionai Page of Schedule D: Creditors Who Have C|aims Secured by Property page 2 of 2

Software Copyrighi (c} 1996-2018 Besi Case. LLC ~ www.bestcase.oom Best Case Bankruptcy

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Eiitei’ed 10/05/18 12236:30

 

Fill in this information to identify the case:

Debtor name East End Bus Service LLC

United States Bankruptcy COUi'l for the: EASTERN DlSTR|CT OF NEW YORK

 

Case number (if known]

 

|:] Check if this is an
amended filing

 

Officia| Form 206E/F
Schedu|e EIF: Creditors Who Have Unsecured Clalms 12115

Be as complete and accurate as poss|b|e. Use Part 1 for creditors with PR|OR|TY unsecured claims and Part 2 for creditors with NONPR|OR|TY unsecured ciaims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personai Property (Offlclal Form 206A!B) and on Scheduie G: Executory Contraci's and Unexplred Leases (Offlclal Form 2066). Number the entries in Parts 1 and 2
in the boxes on the left. |f more space is needed for Partt or Part 2, fill out and attach the Additional Page of that Part included in this form.

Lisi Aii creditors with PaioRlTY unsecured claims

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
I No. co to Psii 2.

|:| ves. co to iine 2.

List Ali creditors with NoNPRioRlTY unsecured claims
3. List in alphabetical order all of the creditors with nonpriority unsecured claims. if the debtor has more than 6 creditors with nonpriority unsecured claims fill
out and attach the Additional Page of Part 2.
Nonpr|ority creditor's name and mailing address As of the petition filing date, the claim is: Checir air iharsppiy,
l:l Contlngent

ill unliquidated
Date or dates debt was incurred n Dispmed

 

Last 4 digits of account number Basis for the c|alm:

is the claim subject to offset? L_..l No l:l Yes

 

List Others to Be Notified About Unsecured Clalms

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examp|es of entities that may be listed are collection agencies assignees
of claims listed above. and attorneys for unsecured creditorsl

if no others need to be notified for the debts listed in Parts 1 and 2. do not fill out or submit this page. lt additional pages are needed, copy the next page.

`Name and mailing address ` -_ . On: which line in Pa_rti__or Part 2 is the . Last 4 digits`o_f
- . . related creditor [if any) listed? z . account n_umber, if
. . . ' . ' any

M Total Amounts of the Priority and Nonprlority Unsecured Clalms

5. Add the amounts of priority and nonpriority unsecured claims.

 

 

 

 

5a. Tota| claims from Part 1 5a
5b. Total claims from Part 2 5b.
Bc. Total of Parts 1 and 2
Lines 53 + 5b = 5c. 59 $ ,, u'q.o..
Official Form 206EiF Schedule EIF: Creditors Who Have Unsecured Clalms ` page 1 of 1

Software Copyright (c) 1996~2018 Besi Case. LLC - www.besicase.com 48906 Besi Case Bankruptcy

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entei’ed 10/05/18 12236230

United States Bankruptcy Court
Eastern District of New York

ln re East Erid Bus Service LLC Case No.
Debtor(s) Chaptcr 11

 

CORPORATE OW`NERSHIP S'I`ATEMEN'I` (RULE 7007.1)

Pursuant to chcral Rulc of Bankruptcy Procedure 7007.1 and to enable the Judgcs to evaluate possible disqualification
or recusal, the undersigned counsel for East End Bus Service LLC in the above captioned action, certifies that the
following is a (arc) corporation($), other than the debtor or a governmental unit, that directly or indirectly own(S) lO% or
more of any class of the corporation’s(s') equity interests, or States that there arc no entities to report under FRBP 7007.1:

 

l None [Check ifappii`cab!e]

1
§ t`( lsi Marc A. Pergament
ll il l _ _ _

Date Marc A. Pergament

Signaturc of Attorncy or Litigant
Counsel for East Er[d BUS Service LLC
Weinberg, Gross 81 Pergament LLP

400 Garden City Plaza

Suite 403

Garden City, N¥ 11530

(516) 877-2424 Fax:(516) 877-2460

 

Sottware Copyrigi'it (i.‘.) 1996¢2018 Elest Case, LLC - www.besii:ase.i:om E|esl Case Bankruptcy

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Eiitei’ed 10/05/18 12236230

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

---- -- - X
In Re: Chapter ll
East End Bus Service LLC, . Case No.
Debtor. _ Aftirmation Undcr Local
X Bankruptcy Rulc 1007~4

 

John Mensch, duly affirms under the penalties of perjury as folloWS:

1. I am the Member Manager of East End Bus Service LLC, the above-named
debtor (hereinaiter “Debtor”). l submit this affirmation in accordance With Local Bankruptcy Rulc
1007-3 and in connection With the Debtor’s voluntary petition for relief under Chapter l l of Title l l
of the United Statcs Code (thc “Bankruptcy Code”) filed herein

2. The principal office ofthe Debtor is located in this district at 3601 Horseblock
Road, Medford, New York.

3. The Debtor’s taxpayer identification number is 83~0760795.

4, Thcre is neither a case under the former Bankruptcy Act nor under the
Bankruptcy Code currently pending by or against the Debtor.

5. No official or unofficial committee of creditors of the Debtor has been
organized as of this date.

6. No property of the Debtor is in the possession or custody of any custodian,
public ofticer, rccciver, trustce, assignee ot` rcnts, or Sccurcd creditor or agent for any such persons

7. The Debtor’s principal books and records are located at 3601 Horscblock
Road, Medli`ord, NcW Yorl§.

8. A listing of the chtor’S twenty (20) largest unsecured creditors, excluding

insiders, is attached to the chtor’S petition

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entered 10/05/18 12236230

9. During the pendency of these proceedings, the Debtor intends to continue its
operations in transportation

10. The Debtor operates its business from 3601 Horseblock Road, Medford, New
York.

il. lt is anticipated that the Debtor’s operations in the next thirty (3 0) days Will
result in a small proit.

12. No stocks, bonds, debentures, or other securities of the Debtor have been
publicly issued.

13. The Debtor does not have any assets located outside the territorial limits of the
United States.

14. it is desirable for the Debtor to continue its operations, as the Debtor believes

itself to be capable of effectuating a reorganization

Dated: Garden City, New York
October 5, 2018

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entered 10/05/18 12236:30

UNITED STA'I`ES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT T() LOCAL
BANKRUPTCY RULE 1073-2(b)

])EBT()R(S); East End Bus Service LLC CASE N(),;_

 

 

Pursuant to Local Bankruptcy Rule 1073~2(b), the debtor (or any other petitioned hereby makes the following disclosure
concerning Related Cases, to the petitioner‘s best knowledge, information and belief:

[NOTE: Cases shall be deemed "Related Cases" for purposes of E,D.N.Y. LBR 1073~1 and E.D.N.Y. LBR 1073-2 if the earlier case

was pending at any time Within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are aftiliates, as defined in ll U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under ll U.S.C. § 541(a).]

|:| NO REI_,ATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

l THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

l. CASE NO.: 818-76176-845 JUDGE: Honroab|e Louis A. Scarce||a DISTRICT/DIVISION: E.D.N.Y.
D.EBTOR NAME: East End Bus Lines, lnc.
CASE STILL PENDING (YfN): Y [Ifclosed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

 

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):
REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("RBAL PROPERTY") WI-IICH WAS ALSO LISTED IN
SCI-IEDULE "A" OF RELATED CASE: _

2. CASE NO.: 818-76177-845 JUDGE: Honorab|e Louis A. Sc'arce||a DlSTRICT/DIVISION: E.D.N.Y.
DEBTOR NAME: Montauk Student Transport LLC
CASE STILL PENDING (Y/N): Y [Ifclosed] Date of closing:_

CUR_RENT STATUS OF RELATED CASE:

 

(Discharged/awaitmg discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED fN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") \NHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

(OVER)

Soflware Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entered 10/05/18 12236:30

DISCLOSURE OF RELATED CASES (cont'd)

3. CASE NO.: JUDGE: DISTRICT/DIVISIONZ

DEBTOR NAME: N|ontauk Transit LLC

CASE STILL PENDING (Y/N): Y [iyclosed] Date of closing:_______
CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WI-IICI~I CASES ARE RELATED (Rejér to NOTE above):

 

REAL PROPERTY LISTED lN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

4. CASE NO.: 818-76179-845 JUDGE: Honorab|e Louis A. Scarce|la DlSTRICT/DIVISlON: E.D.N.Y.
DEBTOR NAME: N|ontauk Transit Service LLC

CASE STILL PENDING (Y/N): Y [Ifclosed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirrned, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above): -

 

REAL PROPERTY LISTED IN DEBTOR‘S SCHEDULE "A" ("REAL PROPERTY“) WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

NOTE: Pursu.ant to ll U.S.C. § 109(g), certain individuals who have had prior cases dismissed Within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to fiie.

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

l am admitted to practice in the Eastern District of New Yorl< (Y/N): Y

USBC-l 7 Rev.B/l 1!2009
Software Copyright (c) 1996<2018 East Case, LLC - www.bestcase.com Besl Case Bankruptcy

 

 

CaSe 8-18-76717-|&8 DOC 1 Filed 10/05/18 Entered 10/05/18 12236:30

DISCLOSURE OF RELATED CASES (cont'd)

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioners attorney, as applicable):

I certify under penalty of perjury that the Within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.

Is! Marc A. Pergament
Nlare A. Pergament
Signature of Debtor's Attorney Signature of Pro Se Debtor/Petitioner
Weinberg, Gross & Pergament LLP
400 Garden City P|aza

Suite 403

Garden City, NY 11530

(516) 877-2424 Fax:(516] 877-2460

 

 

 

Signature of Pro Se Joint Debtor/Petitioner

 

Mailing Address of Debtor/Petitioner

 

City, State, Zip Code

 

Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073 -2 Staternent may Subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Disrnissal of your petition may otherwise
result.

USBC»] ? Rev.8f11!2009
Software Copyright (c) 1996-2018 East Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

